The evidence demanded the directed verdict in an action to recover amount alleged as due on contract.
                         DECIDED NOVEMBER 20, 1940. *Page 683 
1. The plaintiff in the court below testified positively, in support of the allegations of his petition, to the effect that under the contract he cut 62,798 feet of lumber at forty cents per hundred for sawing, and ten cents per hundred for logging, and that $172.60 was the balance due for the work. The original record of entries and testimony of its correctness was admitted. The testimony of the defendant was vague and uncertain, and negative in character, and was not sufficient in any material particular to form an issue for a jury to pass upon. The evidence demanded a verdict for the plaintiff.
2. The special assignments of error are without merit. The court did not err in directing the verdict.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.